Citation Nr: 1048413	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right shoulder disability has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a lumbar spine disability has been 
received. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to 
September 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO declined to 
reopen claims for service connection for a right shoulder 
disability and for a lumbar spine disability.  The Veteran filed 
a notice of disagreement (NOD) later in September 2006, and the 
RO issued a statement of the case (SOC) in June 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in August 2007.  

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, the Veteran asserts that he injured his right 
shoulder in a motor vehicle accident in 1975 and that he injured 
his back lifting boxes during military service.  
During the September 2010 Board hearing the Veteran testified 
that he was currently receiving treatment at the West Los Angeles 
VA Medical Center (VAMC).  The claims file only includes VA 
outpatient treatment records from the West Los Angeles VAMC dated 
through March 2006.

Also, the Board notes that the claims file includes records of 
October 1990 VA X-rays of the Veteran's right shoulder and lumbar 
spine from the Albuquerque VAMC; however, the claims file 
contains no treatment records relating to these X-rays.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the Veteran's 
right shoulder and lumbar spine from the Albuquerque VAMC, to 
include those treatment records related to the October 1990 X-
rays, and from the West Los Angeles VAMC since March 2006, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, the RO 
should give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal (to include arranging for the 
Veteran to undergo examination, if warranted).  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the Veteran's 
right shoulder and lumbar spine disabilities 
from the Albuquerque VAMC, to include those 
treatment records related to the October 1990 
X-rays, and from the West Los Angeles VAMC 
since March 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the petitions to reopen claims for service 
connection for a right shoulder disability 
and for a lumbar spine disability.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if appropriate), 
the RO should adjudicate the petitions to 
reopen the claims for service connection for 
a right shoulder disability and for a lumbar 
spine disability in light of all pertinent 
evidence and legal authority.  

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


